DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 02/18/2021 with respect to claims 1-5, 7-8, 10-11, 13-17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Objections
Applicant is advised that should claim 16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0104037 A1) in view of Chen et al (US 2015/0287419 A1) and further in view of Lin (US 6,856,692 B2).
Regarding claim 1, Lee et al disclose a connecting wireless speaker (Lee et al; Fig 5) comprising a speaker housing (Lee et al; Fig 5; housing), a driver (Lee et al; Fig 5; speaker 530), a controller (Lee et al; Fig 5; controller 550), and containing at least one wireless transceiver (Lee et al; Fig 5; communicator 510), wherein the at least one wireless transceiver has the capability to be operably linked to a wireless audio transmitting device (Lee et al; Para [0079]), wherein the connecting wireless speaker has a male connection port and a female connection port (Lee et al; Para [0088]), and the position of the connecting wireless speaker being interchangeable with a second or other alternative speaker similarly constructed (Lee et al; Para [0088]-[0089]; 500 and 500-1 are interchangeable); each being configured to mate to its opposite connection port making an operable electronic connection between itself and another a second speaker having said opposite connection port, whether it be the male connection port or the female connection port (Lee et al; Para [0088]), but do not expressly disclose a power source; the speaker housing being substantially spherical in shape; a grill; at positions substantially lateral to the grill of the speaker. However, Chen et al disclose a wireless speaker a comprising a power source (Chen et al; Fig 3; power source 28). It would have been obvious to one of the ordinary skills in the art before the 

Regarding claim 2, Lee in view of Chen et al and further in view of Lin disclose the connecting wireless speaker of claim 1, but do not expressly disclose wherein the power source is a rechargeable battery. Also, Chen et al disclose a wireless speaker wherein the power source is a rechargeable battery (Chen et al; Fig 3; Para [0042]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the power source taught by Chen et al as shape for the wireless speaker taught by Lee because both disclosures teach wireless speaker 

Regarding claim 3, Lee in view of Chen et al and further in view of Lin disclose the connecting wireless speaker of claim 1, wherein the wireless audio transmitting device and the connecting wireless speaker are each Bluetooth compatible devices (Lee et al; Para [0079]).

Regarding claim 4, Lee in view of Chen et al and further in view of Lin disclose the connecting wireless speaker of claim 1, but do not expressly disclose wherein the male connection port has a flange or rim, substantially rigid, but with give configured to fit snugly, yet removably, within a substantially annular slot substantially rigid, but with give of the female connection port of another the second connecting speaker. Also, Lin et al disclose a speaker, wherein the male connection port has a flange or rim, substantially rigid, but with give configured to fit snugly, yet removably (Lin; Fig 7; male connecting 23part for lower speaker housing 1), within a substantially annular slot substantially rigid, but with give of the female connection port of another the second connecting speaker (Lin; Fig 7; female connecting part 24 for higher speaker housing 1). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the connection feature taught by Lin et al as connection for the wireless speaker taught by Lee because both disclosures teach wireless speaker housing. The motivation to do so would have been to improve the aesthetic of the wireless speaker device.

Regarding claim 7, Lee et al disclose a connecting wireless speaker system comprising at least a first and a second wireless speaker wherein each of the at least first and second wireless speakers (Lee et al; Fig 6) comprises a speaker housing (Lee et al; Fig 6; 500), a driver (Lee et al; 530), a controller (Lee et al; 550), and contains at least one wireless transceiver (Lee et al; 510), wherein the at least one wireless transceiver has the capability to be operably linked to a wireless audio transmitting device (Lee et al; Para [0079]), wherein the at least first connecting wireless speaker has a male connection port and a female connection port (Lee et al; Para [0088]), and the position of the connecting wireless speaker being interchangeable with a second or other alternative speaker similarly constructed (Lee et al; Para [0088]-[0089]; 500 and 500-1 are interchangeable) each being configured to mate to its opposite connection port making an operable electronic connection between itself and another the second wireless speaker having said opposite connection port (Lee et al; Para [0079]); but do not expressly disclose a power source; the speaker housing being substantially spherical in shape; a grill; at positions substantially lateral to the grill of the speaker. However, Chen et al disclose a wireless speaker a comprising a power source (Chen et al; Fig 3; power source 28). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the power source taught by Chen et al as shape for the wireless speaker taught by Lee because both disclosures teach wireless speaker housing. The motivation to do so would have been to improve the portability of the wireless speaker device. Moreover, Lin discloses a speaker a comprising the speaker housing being substantially spherical in shape (Lin; 

Regarding claim 8, Lee in view of Chen et al and further in view of Lin disclose the connecting wireless speaker system of claim 7 wherein the male connection port of the first wireless speaker is attached to the female connection port of the second wireless speaker or the female connection port of the first wireless speaker is attached to the male connection port of the second wireless speaker (Lee et al; Fig 6; Para [0088]).

Claims 10-11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 6,856,692 B2) in view of Wilker et al (US 2015/0237424 A1) and further in view of Swan (US 2013/0306399 A1).
Regarding claim 10, Lin discloses a method for amplifying sound, the method comprising obtaining multiple connecting substantially spherical speakers each having 

Regarding claim 11, Lin in view of Wilker and further in view of Swan et al disclose the method of claim 10, wherein the male connection port of the first wireless speaker is attached to the female connection port of the second wireless speaker or the female connection port of the first wireless speaker is attached to the male connection port of the second wireless speaker (Lin et al; Fig 7).

Regarding claim 13, Lin in view of Wilker and further in view of Swan et al disclose the method of claim 10, but do not expressly disclose wherein the power source is a rechargeable battery. Also, Wilker et al disclose a wireless speaker wherein the power source is a rechargeable battery (Wilker et al; Fig 3; Para [0110]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the power source taught by Wilker et al as shape for the wireless speaker taught by Li because both disclosures teach wireless speaker housing. The motivation to do so would have been to improve the portability of the wireless speaker device.

Regarding claim 14, Lin in view of Wilker and further in view of Swan et al disclose the method of claim 10, but do not expressly disclose wherein the wireless audio transmitting device and the multiple connecting speakers are Bluetooth compatible devices. Also, Wilker et al disclose a wireless speaker wherein the wireless audio transmitting device and the multiple connecting speakers are Bluetooth compatible devices (Wilker et al; Fig 3; Para [0118]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the power source taught by Chen et al as shape for the wireless speaker taught by Lin because both disclosures teach wireless speaker housing. The motivation to do so would have been to improve the portability of the wireless speaker device.

Regarding claim 15, Lin in view of Wilker and further in view of Swan et al disclose the method of claim 10, but do not expressly disclose wherein the system of speakers created comprises at least four speakers connected in a configuration of laterally alternating male and female connection ports. Also, Swan et al disclose a modular speaker wherein the system of speakers created comprises at least four speakers connected in a configuration of laterally alternating male and female connection ports (Swan et al; Fig 72). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the modular speaker connection taught by Swan et al as system for connecting laterally the wireless speaker taught by Lin because both disclosures teach speaker housing connecting 

Regarding claim 16, Lin in view of Wilker and further in view of Swan et al disclose the connecting wireless speaker method of claim 10 wherein the male connection port of each of the multiple connecting speakers has a flange or rim substantially rigid, but with give (Lin; Fig 7; male connecting part 23 for lower speaker housing 1), and configured to fit snugly, yet removably, within a substantially annular slot substantially rigid, but with give, of the female connection port of the second speaker (Lin; Fig 7; female connecting part 24 for higher speaker housing 1).

Regarding claim 17, Lin in view of Wilker and further in view of Swan et al disclose the connecting wireless speaker system of claim 10 wherein the male connection port of each of the multiple connecting speakers has a flange or rim substantially rigid, but with give (Lin; Fig 7; male connecting part 23 for lower speaker housing 1), and configured to fit snugly, yet removably, within a substantially annular slot substantially rigid, but with give, of the female connection port of the second speaker (Lin; Fig 7; female connecting part 24 for higher speaker housing 1).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0104037 A1) in view of Chen et al (US 2015/0287419 A1) and further in view of Lin (US 6,856,692 B2) and further in view of Vollmer (US 2007/0160246 A1).
Regarding claim 5, Lee in view of Chen et al and further in view of Lin disclose the connecting wireless speaker of claim 1, but do not expressly disclose wherein the connecting wireless speaker has a maximum diameter in any direction of less than 7 inches. However, Vollmer et al disclose a wireless speaker wherein the connecting wireless speaker has a maximum diameter in any direction of less than 7 inches (Vollmer; Para [0025]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the shape taught by Mills et al as shape for the wireless speaker taught by Lee because both disclosures teach wireless speaker housing. The motivation to do so would have been to improve the aesthetic of the wireless speaker device.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUASSI A GANMAVO/Examiner, Art Unit 2651     

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651